Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20210160675) in view of Martin (US 20200059776).
Regarding claim 1, Perry teaches, an emergency alert and response system for a dwelling space (abstract and Fig. 1), comprising 
at least one dwelling sensor (Paragraph 54, 123), 
a communications system comprising at least one speaker and at least one microphone for hands free communication between the occupant and designated parties (abstract, Paragraph 14, 8, 11, 28, 49), 
at least one image sensor for capturing image data (Paragraph 58, 104), comprising one or more of cameras operating in the visual spectrum, image sensors operating according to different modalities such as direct-temperature sensing, ultrasonic motion detectors, and image sensors operating at different frequencies or in different frequency bands such as infrared, thermal, lidar, and radar (Paragraph 54 “motion sensor”,57, 59) and 
a processor connected to a memory configured by means of machine-readable code to identify emergency events based on the number of anomalies detected and/or based on corroboration of an anomaly by one sensor with data from at least a second sensor to define an emergency event (Paragraph 45, 79, 80, 127, 150, 171), 
transmit the images captured by the camera over a wireless WAN network to the user devices in response to an emergency event (Paragraph 170)
Perry does not explicitly teach wherein the communications system is configured for real-time sensor data streaming from the at least one sensor to one or more designated third-parties or entities in response to an emergency event.
Martin in the same art of endeavor teaches communications system is configured for real-time sensor data streaming from the at least one sensor to one or more designated third-parties or entities in response to an emergency event (Paragraph 69, 110, 112).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perry with Martin in order to improve the system and provide the best assistance based on the situation. 
Regarding claim 3, Perry in view of Martin teaches, wherein the at least one dwelling sensor includes one or more of: a carbon monoxide detector, a smoke detector, a fire alarm, a stove-left-on alarm, a moisture sensor, a strain gauge for detecting shifts or movement in structural components of a home, thermal sensor, ultrasonic sensor, infrared sensor, a microphone listening for structural noises or other events that may be affecting a person in the residence, stove-left-on sensor, moisture sensor, strain gauge, accelerometer, fall detector and microphone (Perry: Paragraph 79, 103, 123).
Regarding claim 5, Perry in view of Martin teaches, at least one occupant sensor for monitoring physiological parameters of occupants of the dwelling, the at least one occupant sensor comprising one or more of: an imaging sensor, audio sensor, and one or more health monitors (Perry: Paragraph 124).
Regarding claim 6, Perry in view of Martin teaches, wherein the health monitors include one or more of a sphygmomanometer (blood pressure), heart rate, ECG, blood oxygenation, and/or genetic sensors (Perry: Paragraph 124).
Regarding claim 8, Perry in view of Martin teaches, wherein the real-time sensor data streaming includes streaming of imaging data in one or more frequency bands or formats, including visual, infra-red and radio (Perry: Paragraph 126, 57, 127-128).
Regarding claim 9, Perry in view of Martin teaches, wherein the communications system includes a voice activated system (Perry: Paragraph 11, 42, 86).
Regarding claim 17, Perry teaches, an emergency detector system for a building, comprising at least one dwelling sensor (abstract, Fig. 1), at least one image sensor for receiving image data at one or more frequencies (Paragraph 58, 104, 126), a processor connected to memory configured with machine-readable code defining an algorithm for analyzing the data from the at least one dwelling sensor and one or more image sensors to detect a potential emergency event and corroborate said event detected by one sensor with data from at least one other sensor (Paragraph 45, 79, 80, 127, 150, 171), and a communications system for alerting an emergency response team or other entity in the event of a corroborated emergency event (abstract, Paragraph 14, 8, 11, 28, 49).
providing them with access to at least one of: historical sensor data over time, and sensor data from one or more sensor (Paragraph 170) 
Perry does not explicitly teach data streaming from the at least one sensor to one or more designated third-parties or entities in response to an emergency event.
Martin in the same art of endeavor teaches communications system is configured for real-time sensor data streaming from the at least one sensor to one or more designated third-parties or entities in response to an emergency event (Paragraph 69, 110, 112).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perry with Martin in order to improve the system and provide the best assistance based on the situation.


Regarding claim 18, Perry in view of Martin teaches, a second communications system that includes a microphone and a speaker in the building for direct communication between the emergency response team or other entity and occupants in the building (Perry: Paragraph 14, 8, 11, 28, 49).
Regarding claim 19, Perry in view of Martin teaches, wherein the at least one dwelling sensor includes one or more of: a carbon monoxide detector, a smoke detector, a fire alarm, a stove-left- on alarm, a moisture sensor, a strain gauge for detecting shifts or movement in structural components of a home, thermal sensor, ultrasonic sensor, infrared sensor, a microphone listening for structural noises or other events that may be affecting a person in the residence, stove-left-on sensor, moisture sensor, strain gauge, accelerometer, fall detector, and microphone (Perry: Paragraph 79, 103, 123).

Regarding claim 20, Perry in view of Martin teaches, wherein one or more image sensors include at least one of an imaging camera operating in the visual spectrum, an image sensor operating in the infra-red spectrum, a lidar system, and a radar system (Perry: Paragraph 126, 57, 127-128).
Regarding claim 20, Perry in view of Martin teaches, wherein the second communications system comprises a voice activated communications system (Perry: Paragraph 11, 42, 86).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20210160675) in view of Martin (US 20200059776) in view of Ivey (US 20200251092).
Regarding claim 2, Perry in view of Martin teaches, wherein the machine-readable code is configured to identify the emergency type (Marin: Paragraph 140, 147 and Perry (Paragraph 111).
Perry in view of Martin does not teach identify the appropriate designated third-parties or entities to contact via the communications system based on the type of emergency.
	Ivey in the same art of endeavor teaches identify the appropriate designated third-parties or entities to contact via the communications system based on the type of emergency (Paragraph 3).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perry with Martin with Ivey in order to improve the system and provide the appropriate help based on the situation.
	Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20210160675) in view of Martin (US 20200059776) in view of Kelly (US 20210125477).
Regarding claim 4, Perry in view of Martin teaches, the claimed system.
Perry in view of Martin does not teach an external monitoring system that includes the capture or relaying of public emergency reports and information. 
	Kelly in the same art of endeavor teaches an external monitoring system that includes the capture or relaying of public emergency reports and information (abstract, Fig. 1, Paragraph 26-27, 52).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perry with Martin with Kelly in order to improve the system and provide different alerts and notifications regarding public emergencies.
Regarding claim 7, Perry in view of Martin in view of Kelly teaches, wherein the external monitoring system includes monitoring devices for receiving public broadcasts and emergency notifications, including one or more of emergency broadcasts, reports and read-outs from earthquake sensors, weather alerts, tidal wave monitors, tornado and hurricane monitors and warnings, mass shooter alerts, infection disease warning, air raid warnings, and nuclear alerts (Fig. 1, Paragraph 26-27, 52).	
	Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20210160675) in view of in view of Ivey (US 20200251092).
Regarding claim 10, Perry teaches, a method of enhancing the safety of an occupant of a dwelling space (abstract and Fig. 1), comprising: 
monitoring the dwelling space for safety concerns associated with the dwelling space by means of at least two safety sensors (Paragraph 54, 123); 
identifying potential emergency events based on safety sensor information (Paragraph 45, 79, 80, 127, 150, 171); 
verifying a potential emergency event that has been identified by one safety sensor, by means of information from at least a second safety sensor (Paragraph 45, 79, 80, 124, 127, 150, 171), and 
in the event of an emergency event being verified, notifying at least one of: the occupant, and one or more of authorized third-parties Paragraph 14, 8, 11, 28, 49).
Identify the emergency type (Paragraph 111).
Perry does not teach identify the that have been identified as being the most appropriate third-parties based on the nature of the verified emergency.
Ivey in the same art of endeavor teaches identify the appropriate designated third-parties or entities to contact via the communications system based on the type of emergency (Paragraph 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perry with Ivey in order to improve the system and provide the appropriate help based on the situation.
Regarding claim 12, Perry in view of Ivey teaches, monitoring the occupant's health by means of safety sensors that include health sensor information and using an Al network to identify anomalies in the health sensor information over time or anomalies compared to other persons in similar situations (Perry: Paragraph 124).
	Claims 11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20210160675) in view of in view of Ivey (US 20200251092) in view of Martin (US 20200059776).
Regarding claim 11, Perry in view of in view of Ivey teaches, wherein the safety sensors include an image sensor (Paragraph 58), the method comprising providing said authorized third-parties with voice communication with the occupant (Paragraph 14, 8, 11, 28, 49).
Perry in view of in view of Ivey does not teach live data streaming from one or more image sensors.
	Martin in the same art of endeavor teaches communications system is configured for real-time sensor data streaming from the at least one sensor to one or more designated third-parties or entities in response to an emergency event (Paragraph 69, 110, 112).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perry with Martin in order to improve the system and provide the best assistance based on the situation.
Regarding claim 15, Perry in view of in view of Ivey in view of Martin teaches, wherein both image sensor data and other safety sensor data is provided to authorized third-parties, and includes at least one of historical data and real-time streaming data, to inform about one or more of: the nature of the emergency, the location of the emergency, the origin of the emergency, and the situation and location of the occupant (Martin: Paragraph 69, 110, 112 and Perry: Paragraph 103, 111).
Regarding claim 16, Perry in view of in view of Ivey in view of Martin teaches, wherein providing the authorized third-parties with voice communication with the occupant includes providing a voice-activated communications system in the dwelling space (Perry: Paragraph 11, 42, 86).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 20210160675) in view of in view of Ivey (US 20200251092) in view of Kelly (US 20210125477).
Regarding claim 13, Perry in view of in view of Ivey teaches, the claimed monitor system.
Perry in view of in view of Ivey does not teach monitoring emergency situations outside the dwelling space and notifying one or more of: the occupant and authorized third-parties of relevant events that may affect the occupant.
Kelly in the same art of endeavor teaches monitoring emergency situations outside the dwelling space and notifying one or more of: the occupant and authorized third-parties of relevant events that may affect the occupant (abstract, Fig. 1, Paragraph 26-27, 52).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Perry with Kelly in order to improve the system and provide different alerts and notifications regarding public emergencies.
Regarding claim 14, Perry in view of in view of Ivey in view of Kelly teaches, wherein monitoring of the dwelling space includes monitoring for unauthorized intruders (Perry: Paragraph 79, 80, 11).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652